Exhibit 10.48

 

 

STOCK UNIT AWARD AGREEMENT

 

(Granted under the UFP Technologies, Inc. 2003 Incentive Plan)

 

This Stock Unit Award Agreement is entered into as of the          day of
                    , 2008 by and between UFP Technologies, Inc. (hereinafter
the “Company”) and R. Jeffrey Bailly (the “Awardee”).  Capitalized terms used
but not defined herein shall have the meanings assigned to them in the Company’s
2003 Incentive Plan (the “Plan”).  Stock Unit Awards (SUA’s represent the
Company’s unfunded and unsecured promise to issue shares of Common Stock at a
future date, subject to the terms of this Award Agreement, including, without
limitation, the performance objectives set forth in Schedule A hereto, and the
Plan.  Awardee has no rights under the SUAs other than the rights of a general
unsecured creditor of the Company.

 

1.             Grant of Stock Unit Awards; Performance Objectives; Vesting.

 

                (a)           The Company, in the exercise of its sole
discretion pursuant to the Plan, does hereby award to the Awardee the number of
SUAs set forth on Schedule A hereto upon the terms and subject to the conditions
hereinafter contained.  The SUA’s shall consist of a Threshold Award, a Target
Award and an Exceptional Award.  The Threshold, Target and the Exceptional
Awards are each awarded subject to attainment during the Performance Cycle
described on Schedule A of the Performance Objectives set forth on Schedule A.

 

                                (b)           As soon as possible after the end
of the Performance Cycle, the Committee will certify in writing whether and to
what extent the Performance Objectives have been met for the Performance Cycle. 
The date of the Committee’s certification pursuant to this subsection (c) shall
hereinafter be referred to as the “Certification Date”.  The Company will notify
the Awardee of the Committee’s certification following the Certification Date
(such notice, the “Determination Notice”).  The Determination Notice shall
specify (i) the Performance Objective, as derived from the Company’s audited
financial statements; and (ii) the extent, if any, to which the Performance
Objectives were satisfied with respect to the Threshold Award, the Target Award
and the Exceptional Award.  Payment with respect to the SUA’s shall be made on
or immediately following the Certification Date.   The distribution to the
Awardee, or in the case of the Awardee’s death, to the Awardee’s legal
representative, of shares of Common Stock in respect of the SUAs shall be
evidenced by a stock certificate, appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company, or other appropriate
means as determined by the Company.

 

2.             Intentionally Omitted.

 

3.             Termination.   Unless terminated earlier under Section 4, 5 or 6
below, an Awardee’s rights under this Award Agreement with respect to the SUAs
issued under this Award Agreement shall terminate at the time such SUAs are
converted into shares of Common Stock.

 

 

1

--------------------------------------------------------------------------------


 

 

4.             Termination of Awardee’s Continuous Status as an Employee.

 

                (a)           Except as otherwise specified in subsection
(b) below or in Section 5 or 6 below, in the event of termination of Awardee’s
Continuous Status as an employee of the Company, Awardee’s rights under this
Award Agreement in any unvested SUAs shall terminate.  For purposes of this
Award Agreement, an Awardee’s Continuous Status as an employee shall mean the
absence of any interruption or termination of service as an employee. 
Continuous Status as an employee shall not be considered interrupted in the case
of sick leave or leave of absence for which Continuous Status is not considered
interrupted as determined by the Company in its sole discretion.

 

                (b)           Subject to: the provisions of Paragraphs 8 and 12
of the Awardee’s Employment Agreement dated October 8, 2007 with the Company
(the “Employment Agreement”); attainment during the Performance Cycle described
on Schedule A of the Performance Objectives set forth on Schedule A; and the
provisions of Section 21 of this Award Agreement, any SUA’s representing the
Threshold Award, the Target Award and the Exceptional Award, which would
otherwise have resulted in the issuance of shares of the Company’s common stock
following the Certification Date but for: (i) the termination of the Awardee’s
employment by the Company without “Cause” (as defined in the Employment
Agreement); (ii) termination of the Awardee’s employment for “Good Reason” (as
defined in the Employment Agreement); (iii) termination of the Awardee’s
employment due to the disability of the Awardee (within the meaning of
Section 409A of the Internal Revenue Code, and hereinafter referred to as
“Disability”); or (iv) termination of the Awardee’s employment on account of the
death of the Awardee, in any such event following the end of the Performance
Cycle but prior to the date on which such shares would otherwise have been
delivered to the Awardee but for such termination, then such shares shall be
issued to the Awardee, or his beneficiary (or his estate in the event no
beneficiary is named), as the case may be, notwithstanding such termination of
employment.

 

5.             Intentionally Omitted.

 

6.             Intentionally Omitted.

 

7.             Value of SUAs.   In consideration of the award of these SUAs,
Awardee agrees that upon and following termination of Awardee’s Continuous
Status as an employee, except as otherwise provided in Section  4 above, any
SUAs under this Award Agreement shall be deemed to have a value of zero dollars
($0.00).

 

8.             Responsibility for Taxes.

 

(a)           Regardless of any action the Company takes with respect to any or
all income tax (including federal, state and local taxes), social security,
payroll tax or other tax-related withholding (“Tax Related Items”), Awardee
acknowledges that the ultimate liability for all Tax Related Items legally due
by Awardee is and remains Awardee’s responsibility and that the Company
(i) makes no representations or undertakings regarding the treatment of any Tax
Related Items in connection with any aspect of the SUAs, including the grant of
the SUAs, the

 

 

2

--------------------------------------------------------------------------------


 

 

satisfaction of Performance Criteria of SUAs, the conversion of the SUAs into
shares of Common Stock, the subsequent sale of any shares of Common Stock and
the receipt of any dividends; and (ii) does not commit to structure the terms of
the grant or any aspect of the SUAs to reduce or eliminate the Awardee’s
liability for Tax Related Items.  Prior to the issuance of shares of Common
Stock upon satisfaction of Performance Criteria, Awardee shall pay, or make
adequate arrangements satisfactory to the Company (in its sole discretion) to
satisfy all withholding obligations of the Company.  In this regard, Awardee
authorizes the Company to withhold all applicable Tax Related Items legally
payable by Awardee from Awardee’s wages or other cash compensation payable to
Awardee by the Company.  Alternatively, or in addition, if permissible under
applicable law, the Company may, in its sole discretion, (i) sell or arrange for
the sale of shares of Common Stock to be issued to satisfy the withholding
obligation, and/or (ii) withhold in shares of Common Stock, provided that the
Company shall withhold only the amount of shares necessary to satisfy the
minimum withholding amount.  Awardee shall pay to the Company any amount of Tax
Related Items that the Company may be required to withhold as a result of
Awardee’s receipt of SUAs, or the conversion of SUAs to shares of Common Stock
that cannot be satisfied by the means previously described.  Except where
applicable legal or regulatory provisions prohibit, the standard process for the
payment of an Awardee’s Tax Related Items shall be for the Company to withhold
in shares of Common Stock only to the amount of shares necessary to satisfy the
minimum withholding amount.  The Company may refuse to deliver shares of Common
Stock to Awardee if Awardee fails to comply with Awardee’s obligation in
connection with the Tax Related Items as described herein.

 

(b)           In lieu of issuing fractional shares of Common Stock, with respect
to a fraction of a SUA, the Company shall round the shares to the nearest whole
share.

 

(c)           Until the distribution to Awardee of the shares of Common Stock in
respect to the SUAs is evidenced by a stock certificate, appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company,
or other appropriate means, Awardee shall have no right to vote or receive
dividends or any other rights as a shareholder with respect to such shares of
Common Stock.  No adjustment will be made for a dividend or other right for
which the record date is prior to the date Awardee is recorded as the owner of
the shares of Common Stock, except as provided in Section 8 of the Plan.

 

(e)           By accepting the Award of SUAs evidenced by this Award Agreement,
Awardee agrees not to sell any of the shares of Common Stock received on account
of SUAs at a time when applicable laws or Company policies prohibit a sale. 
This restriction shall apply so long as Awardee is an Employee, Consultant or
outside director of the Company or a Subsidiary of the Company.

 

9.             Non-Transferability of SUAs.   Awardee’s right in the SUAs
awarded under this Award Agreement and any interest therein may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner,
other than by will or by the laws of descent or distribution, prior to the
distribution of the shares of Common Stock in respect of such SUAs.  SUAs shall
not be subject to execution, attachment or other process.

 

 

3

--------------------------------------------------------------------------------


 

 

10.           Acknowledgment of Nature of Plan and SUAs.   In accepting the
Award, Awardee acknowledges that:

 

(a)           the Plan is established voluntarily by the Company, it is
discretionary in nature and may be modified, amended, suspended or terminated by
the Company at any time, as provided in the Plan;

 

(b)           the Award of SUAs is voluntary and occasional and does not create
any contractual or other right to receive future awards of SUAs, or benefits in
lieu of SUAs even if SUAs have been awarded repeatedly in the past;

 

(c)           all decisions with respect to future awards, if any, will be at
the sole discretion of the Company;

 

(d)           Awardee’s participation in the Plan is voluntary;

 

(e)           the future value of the underlying shares of Common Stock is
unknown and cannot be predicted with certainty; and

 

(f)            notwithstanding any terms or conditions of the Plan to the
contrary and consistent with Section 4 and Section 7 above, in the event of
involuntary termination of Awardee’s employment (whether or not in breach of
applicable laws), in the event of involuntary termination of employment (whether
or not in breach of applicable laws), Awardee’s right to receive shares of
Common Stock pursuant to the SUAs after termination of employment, if any, will
be measured by the date of termination of Awardee’s active employment and will
not be extended by any notice period mandated under applicable law.  The
Committee shall have the exclusive discretion to determine when Awardee is no
longer actively employed for purposes of the award of SUAs.

 

11.           No Employment Right.   Awardee acknowledges that neither the fact
of this Award of SUAs nor any provision of this Award Agreement or the Plan or
the policies adopted pursuant to the Plan shall confer upon Awardee any right
with respect to employment or continuation of current employment with the
Company, or to employment that is not terminable at will.  Awardee further
acknowledges and agrees that neither the Plan nor this Award of SUAs makes
Awardee’s employment with the Company for any minimum or fixed period, and that
such employment is subject to the mutual consent of Awardee and the Company, and
subject to any written employment agreement that may be in effect from time to
time between the Company and the Awardee, may be terminated by either Awardee or
the Company at any time, for any reason or no reason, with or without cause or
notice or any kind of pre- or post-termination warning, discipline or procedure.

 

12.           Administration.   The authority to manage and control the
operation and administration of this Award Agreement shall be vested in the
Committee (as such term is defined in Section 2 of the Plan), and the Committee
shall have all powers and discretion with respect to this Award Agreement as it
has with respect to the Plan.  Any interpretation of the Award

 

 

4

--------------------------------------------------------------------------------


 

 

Agreement by the Committee and any decision made by the Committee with respect
to the Award Agreement shall be final and binding on all parties.

 

13.           Plan Governs.   Notwithstanding anything in this Award Agreement
to the contrary, the terms of this Award Agreement shall be subject to the terms
of the Plan, and this Award Agreement is subject to all interpretations,
amendments, rules and regulations promulgated by the Committee from time to time
pursuant to the Plan.

 

14.           Notices.   Any written notices provided for in this Award
Agreement which are sent by mail shall be deemed received three business days
after mailing, but not later than the date of actual receipt.  Notices shall be
directed, if to Awardee, at the Awardee’s address indicated by the Company’s
records and, if to the Company, at the Company’s principal executive office.

 

15.           Electronic Delivery.   The Company may, in its sole discretion,
decide to deliver any documents related to SUAs awarded under the Plan or future
SUAs that may be awarded under the Plan by electronic means or request Awardee’s
consent to participate in the Plan by electronic means.  Awardee hereby consents
to receive such documents by electronic delivery and agrees to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

16.           Acknowledgment.   By Awardee’s acceptance as evidenced below,
Awardee acknowledges that Awardee has received and has read, understood and
accepted all the terms, conditions and restrictions of this Award Agreement and
the Plan.  Awardee understands and agrees that this Award Agreement is subject
to all the terms, conditions, and restrictions stated in this Award Agreement
and the Plan, as the latter may be amended from time to time in the Company’s
sole discretion.  The Awardee further acknowledges that he or she must accept
this Award Agreement in the manner prescribed by the Company no later than
thirty (30) days following the date set forth above.

 

17.           Board Approval.   These SUAs have been awarded pursuant to the
Plan and accordingly this Award of SUAs is subject to approval by the Board of
Directors or an authorized committee of the Board of Directors.  If this Award
of SUAs has not already been approved, the Company agrees to submit this Award
for approval as soon as practical.  If such approval is not obtained, this award
is null and void.

 

18.           Governing Law.   This Award Agreement shall be governed by the
laws of the State of Delaware, without regard to Delaware laws that might cause
other law to govern under applicable principles of conflicts of law.

 

19.           Severability.   If one or more of the provisions of this Award
Agreement shall be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby and the invalid, illegal or
unenforceable provisions shall be deemed null and void; however, to the extent
permissible by law, any provisions which could be deemed null and void shall
first be construed, interpreted or

 

 

5

--------------------------------------------------------------------------------


 

 

revised retroactively to permit this Award Agreement to be construed so as to
foster the intent of this Award Agreement and the Plan.

 

20.           Complete Award Agreement and Amendment.   This Award Agreement,
the Employment Agreement, and the Plan constitute the entire agreement between
Awardee and the Company regarding the SUAs awarded hereunder.  Any prior
agreements, commitments or negotiations concerning these SUAs are superseded. 
This Award Agreement may be amended only by written agreement of Awardee and the
Company, without consent of any other person.  Awardee agrees not to rely on any
oral information regarding this Award of SUAs or any written materials not
identified in this Section 20.

 

21.           Section 409A of the Internal Revenue Code.  This Award Agreement
is intended to be in compliance with the provisions of Section 409A of the
Internal Revenue Code to the extent applicable, and the Regulations issued
thereunder.  If: (a)  the Awardee is a “specified employee”, as such term is
defined in Reg. Section 1.409A-1(i); and (b) there occurs a separation of
service (within the meaning of Section 409A of the Internal Revenue Code) of the
Awardee, for any reason, then any shares of Common Stock that would otherwise
have been distributable to the Awardee upon such separation of service, or
within 6 months thereafter, shall instead be distributable on the earlier to
occur of (i) the date which is six (6) months following such separation of
service, or (ii) the date of death of the Awardee.  Without limiting the
foregoing, if any payment or other benefit due to the Awardee could cause the
application of an accelerated or additional tax under Section 409A of the
Internal Revenue Code, such payment or other benefit shall be restructured, to
the extent possible, in a manner, determined by the Company, that does not cause
such an accelerated or additional tax.

 

22.           Stockholder Approval of 2003 Incentive Plan.  The grant of this
Stock Unit Award is subject to approval of the Plan at the Company’s 2008 Annual
Stockholders’ Meeting.  In the event the Plan is not so approved by the
stockholders of the Company, then this Stock Unit Award shall automatically be
terminated and of no further force or effect.

 

 

 

 

 

[remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------


 

 

EXECUTED the day and year first above written.

 

 

 

UFP TECHNOLOGIES, INC.

 

 

 

 

 

By:

 

 

 

Ronald J. Lataille

 

 

Chief Financial Officer

 

 

AWARDEE’S ACCEPTANCE:

I have read and fully understood this Award Agreement and, as referenced in
Section 16 above, I accept and agree to be bound by all of the terms, conditions
and restrictions contained in this Award Agreement and the other documents
referenced in it.

 

 

 

 

 

R. Jeffrey Bailly

 

 

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

 

SCHEDULE A

 

The SUA’s issuable under this Agreement shall consist of a Threshold Performance
Award, a Target Performance Award and an Exceptional Performance Award, each in
the amounts set forth below.

 

The Performance Objective established by the Committee with respect to the
Threshold Performance Award, the Target Performance Award and Exceptional
Performance Award is Operating Income.

 

 

 

Performance
Objective

 

Performance
Cycle

 

Number of
Shares of
Common Stock

 

Vesting

 

 

 

 

 

 

 

 

 

 

 

a. Threshold

Performance

Award

 

 

 

Calendar Year
2008

 

25,000

 

100%

 

 

 

 

 

 

 

 

 

 

 

b. Target

Performance

Award

 

 

 

Calendar Year
2008

 

25,000
(in addition to (a)
above)

 

100%

 

 

 

 

 

 

 

 

 

 

 

c. Exceptional

Performance

Award

 

 

 

Calendar Year
2008

 

25,000
(in addition to (a)
and (b) above)

 

100%

 

 

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------